 

 



REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as
December 28, 2012, by and among Universal Business Payment Solutions Acquisition
Corporation, a Delaware corporation (the “Company”), and the undersigned party
whose name appears listed under the heading “Stockholder” on the signature page
hereto.

 

1.             Definitions.

 

“Common Stock” means (i) shares of the Common Stock, par value $0.001 per share,
of the Company and (ii) any shares of capital stock of the Company issued or
issuable with respect to securities referred to in clause (i) above by way of a
stock dividend or distribution payable thereon or stock split, reverse stock
split, recapitalization, reclassification, reorganization, exchange, subdivision
or combination thereof.

 

“Damages” has the meaning set forth in Section 6(a) hereof.

 

“Demand Registration” has the meaning set forth in Section 4(a) hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Incidental Registration” has the meaning set forth in Section 3(a) hereof.

 

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.

 

“Registration Expenses” means (i) all registration and filing fees, (ii) fees
and expenses of compliance with any securities or blue sky laws (including
reasonable fees and disbursements of counsel in connection with blue sky
qualifications of the securities registered), (iii) printing expenses, (iv)
internal expenses of the Company (including, without limitation, all salaries
and expenses of its officers and employees performing legal or accounting
duties), (v) reasonable fees and disbursements of counsel for the Company and
customary fees and expenses for independent certified public accountants
retained by the Company (including the expenses relating to any comfort letters
or costs associated with the delivery by independent certified public
accountants of a comfort letter or comfort letters requested pursuant to Section
5(g) hereof), (vi) reasonable fees and expenses of any special experts retained
by the Company in connection with such registration, (vii) reasonable fees and
expenses of one counsel for all of the holders of Registrable Securities
participating in the offering selected (A) by the Stockholders, or (B) in any
other case, by the holders of the majority of Registrable Securities to be sold
for the account of all holders of Registrable Securities in the offering, (viii)
fees and expenses in connection with any review of underwriting arrangements by
the Financial Industry Regulatory Authority (“FINRA”) including fees and
expenses of any “qualified independent underwriter” and (ix) fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities, but shall not include any underwriting fees, discounts or
commissions attributable to the sale of Registrable Securities, or any
out-of-pocket expenses (except as set forth in clause (vii) above) of the
holders of Registrable Securities to be sold in the offering (or the agents who
manage their accounts) or any fees and expenses of underwriter’s counsel.

 



 

 

 

“Registration Statement” means any registration statement of the Company which
covers any of the Registrable Securities pursuant to the terms hereof, including
the Prospectus, amendments and supplements to such Registration Statement,
including post-effective amendments, all exhibits and all material incorporated
by reference in such Registration Statement.

“Registrable Securities” has the meaning set forth in Section 2 hereof.

 

“Special Registration Statement” means (i) a registration statement on Forms S-8
or S-4 or any similar or successor form or any other registration statement
relating to an exchange offer or an offering of securities solely to the
Company’s security holders, employees, directors, consultants or other business
associates or (ii) a registration statement registering a Unit Offering.

 

“Underwritten Registration” or “Underwritten Offering” means a registration in
which securities of the Company are sold to an underwriter for reoffering to the
public.

 

2.             Registrable Securities. The securities entitled to the benefits
set forth herein are the Registrable Securities. As used herein, “Registrable
Securities” means the shares of Common Stock that are issued (or issuable) and
outstanding as a result of the Stockholder’s rights under that certain Share
Purchase Agreement, dated as of December 28, 2012, by and among the Company and
the Stockholders; provided, however, that each share of Common Stock shall cease
to be a Registrable Security when (i) it has been effectively registered under
the Securities Act and disposed of in accordance with the registration statement
covering it; (ii) it is distributed to the public pursuant to Rule 144 (or any
similar provisions then in force) under the Securities Act or all shares of
Common Stock held by an Investor or its Affiliates are then distributable at one
time under Rule 144 (or any similar provisions then in force) under the
Securities Act; or (iii) it has otherwise been transferred and a new certificate
or other evidence of ownership for it not bearing or requiring a legend and not
subject to any stop transfer order has been delivered by or on behalf of the
Company and no other restriction on transfer exists under the Securities Act.

 

3.             Incidental Registration.

 

(a)                Right to Include Common Stock. If at any time or from time to
time following the date the Company proposes to register any of its Common Stock
under the Securities Act (other than on a Special Registration Statement),
whether or not for sale for its own account, it will each such time, as promptly
as practicable following the date of filing with the Commission or other
applicable regulatory authority of a registration statement or similar document
with respect to such registration, give written notice (the “Incidental
Registration Notice”) to all holders of Registrable Securities of its intention
to register its Common Stock under the Securities Act, and of such holders’
rights under this Section 3. Upon the written request of any such holders of
Registrable Securities made within five business (5) days of the date of the
Incidental Registration Notice (which request shall specify the aggregate number
of the Registrable Securities to be registered and will also specify the
intended method of disposition thereof), the Company will effect the
registration under the Securities Act of all Registrable Securities which the
Company has been so requested to register by the holders thereof (an “Incidental
Registration”), to the extent required to permit the public disposition (in
accordance with such intended methods thereof) of the Registrable Securities to
be so registered; provided, however, that (i) if, at any time after giving
written notice of its intention to register shares of Common Stock and prior to
the effective date of the registration statement filed in connection with such
registration, the Company shall determine for any reason not to register the
Company’s Common Stock, the Company shall give written notice of such
determination to each holder of Registrable Securities and, thereupon, shall be
relieved of its obligation to register any Registrable Securities in connection
with such registration (but not from its obligation to pay the Registration
Expenses in connection therewith); (ii) if a registration requested pursuant to
this Section 3 shall involve an underwritten public offering, any holder of
Registrable Securities requesting to be included in such registration may elect,
in writing at least five (5) days prior to the effective date of the
registration statement filed in connection with such registration, not to
register such securities in connection with such registration; and (iii) if, at
any time after the 180-day or shorter period specified in Section 3(b), the sale
of the securities has not been completed, the Company may withdraw from the
registration the Registrable Securities which the Company has been requested to
register and which have not been sold.

 



 

 

 

(b)               Priority in Incidental Registrations. If a registration
pursuant to Section 3(a) involves an Underwritten Offering and the managing
underwriter advises the Company in writing that, in its opinion, the total
number of shares of Common Stock to be included in such registration, including
the Registrable Securities requested to be included pursuant to this Section 3,
exceeds the maximum number of shares of Common Stock specified by the managing
underwriter that may be distributed without adversely affecting the price,
timing or distribution of such shares of Common Stock, then the Company shall
include in such registration only such maximum number of Registrable Securities
which, in the reasonable opinion of such underwriter or underwriters, can be
sold in the following order of priority: (i) first, all of the shares of Common
Stock that the Company proposes to sell for its own account, if any, (ii)
second, all of the shares of Common Stock being registered by holder(s) of
Registrable Securities pursuant to a Demand Registration (as hereinafter
defined), and (iii) third, the Registrable Securities of the holder(s) of
Registrable Securities requested to be included in such Incidental Registration.
To the extent that shares of Common Stock to be included in the Incidental
Registration must be allocated among the holder(s) of Registrable Securities
pursuant to clause (iii) above, such shares shall be allocated pro rata among
the holder(s) of Registrable Securities based on the number of shares of Common
Stock that such holder(s) of Registrable Securities shall have requested to be
included therein. Notwithstanding the foregoing, if an Incidental Registration
is an Underwritten Offering, the managing underwriter or underwriters may select
shares for inclusion, or exclude shares completely, in such Incidental
Registration on a basis other than a pro rata basis if, in the reasonable
opinion of such underwriter or underwriters, selection on such other basis, or
inclusion of such shares, would be material to the success of the offering.

 



 

 

 

(c)                Expenses. The Company will pay all Registration Expenses in
connection with any registration of Registrable Securities requested pursuant to
this Section 3.

 

(d)               Liability for Delay. The Company shall not be held responsible
for any delay in the filing or processing of a registration statement which
includes any Registrable Securities due to requests by holders of Registrable
Securities pursuant to this Section 3 nor for any delay in requesting the
effectiveness of such registration statement.

 

(e)                Participation in Underwritten Registrations. No holder of
Registrable Securities may participate in any Underwritten Registration
hereunder unless such holder (i) agrees to sell such holder’s Common Stock on
the basis provided in any underwriting arrangements approved by the persons who
have selected the underwriter and (ii) accurately completes in a timely manner
and executes all questionnaires, powers of attorney, escrow agreements,
underwriting agreements and other documents customarily required under the terms
of such underwriting arrangements.

 

4.             Demand Registration.

 

(a)                Right to Demand Registration. Subject to Section 4(b) below,
the Stockholder shall be entitled to make a written request (“Demand
Registration Request”) to the Company for registration with the Commission under
and in accordance with the provisions of the Securities Act of all or part of
the Registrable Securities owned by it (a “Demand Registration”) (which Demand
Registration Request shall specify the intended number of Registrable Securities
to be disposed of by such holder and the intended method of disposition
thereof); provided, however, that (i) the Company may, if the Board of Directors
so determines in the exercise of its reasonable judgment that due to a pending
or contemplated acquisition or disposition or public offering it would be
inadvisable to effect such Demand Registration at such time, defer such Demand
Registration for a single period not to exceed ninety (90) days but, if
requested by the party requesting such Demand Registration, the Company shall
prepare for such Demand Registration so that it will be in a position to file
for such Demand Registration promptly following the expiration of such period;
provided, however, that the Company may not defer Demand Registrations more than
once in any 365-day period, and (ii) if the Company elects not to effect the
Demand Registration pursuant to the terms of this sentence, no Demand
Registration shall be deemed to have occurred for purposes hereof. Promptly
after receipt of the Demand Registration Request, the Company will serve written
notice (the “Demand Notice”) of such Demand Registration Request to all holders
of Registrable Securities and, subject to paragraph (c) below, the Company will
include in such registration all Registrable Securities of such holders with
respect to which the Company has received written requests for inclusion therein
from such holders within five (5) business days after the receipt by the
applicable holder of the Demand Notice. All requests made pursuant to this
Section 4(a) will specify the aggregate number of the Registrable Securities to
be registered and will also specify the intended methods of disposition thereof.

 



 

 

 

(b)               Number of Demand Registrations. The Stockholder shall be
entitled to make up to three (3) Demand Registration Requests at any time. A
Demand Registration shall not be counted as a Demand Registration hereunder
until such Demand Registration has been declared effective and maintained
continuously effective for a period of at least six (6) months or such shorter
period when all Registrable Securities included therein have been sold in
accordance with such Demand Registration.

 

(c)                Priority on Demand Registration. If any of the Registrable
Securities proposed to be registered pursuant to a Demand Registration are to be
sold in a firm commitment Underwritten Offering and the managing underwriter or
underwriters of a Demand Registration advise the Company and the holders of such
Registrable Securities in writing that in its or their reasonable opinion the
number of shares of Common Stock proposed to be sold in such Demand Registration
exceeds the maximum number of shares specified by the managing underwriter that
may be distributed without adversely affecting the price, timing or distribution
of the Common Stock, the Company shall include in such registration only such
maximum number of Registrable Securities which, in the reasonable opinion of
such underwriter or underwriters can be sold in the following order of priority:
(i) first, the Registrable Securities requested to be included in such Demand
Registration held by the party requesting such Demand Registration and such
party’s Permitted Transferees; (ii) second, shares of Common Stock to be offered
by the Company in such Demand Registration; and (iii) third, shares of Common
Stock requested to be included in such Demand Registration held by all other
holders of Common Stock, provided that such amount shall be allocated among such
other holders as provided in Section 3(b).

 

(d)               Expenses. The Company will pay all Registration Expenses in
connection with any registration of Registrable Securities requested pursuant to
this Section 4.

 

5.             Registration Procedures. If and whenever the Company is required
to effect or cause the registration of any Registrable Securities under the
Securities Act as provided herein, the Company will, as expeditiously as
possible:

 

(a)                prepare and file with the Commission a registration statement
with respect to such Registrable Securities, and use its best efforts to cause
such registration statement to become effective; provided, however, that the
Company may discontinue any registration of its securities which is being
effected pursuant to Sections 3 or 4 herein at any time prior to the effective
date of the registration statement relating thereto, provided, however, that any
such discontinuance is conducted in accordance with all other applicable
provisions hereof;

 

(b)               prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective for
a period of not less than 180 days or such shorter period which will terminate
when all Registrable Securities covered by such registration statement have been
sold (but not before the expiration of the applicable period referred to in
Section 4(3) of the Securities Act and Rule 174 thereunder, if applicable) and
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the seller or sellers
thereof set forth in such registration statement;

 



 

 

 

(c)                furnish to each seller of such Registrable Securities such
number of copies of such registration statement and of each such amendment and
supplement thereof (in each case including all exhibits), such number of copies
of the prospectus included in such registration statement (including each
preliminary prospectus and summary prospectus), in conformity with the
requirements of the Securities Act, and such other documents as such seller may
reasonably request in order to facilitate the disposition of the Registrable
Securities by such seller;

 

(d)               use its best efforts to register or qualify such Registrable
Securities covered by such registration statement under such other securities or
blue sky laws of such jurisdictions as each seller shall request, and do any and
all other acts and things which may be necessary or advisable to enable such
seller to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such seller; provided, however, that the Company shall not
be required to qualify generally to do business in any jurisdiction where it is
not then so qualified or subject itself to general taxation in any jurisdiction
where it is not then so subject;

 

(e)                immediately notify each seller of any Registrable Securities
covered by such registration statement, at any time when a prospectus relating
thereto is required to be delivered under the Act within the appropriate period
mentioned in clause (b) of this Section 5, of the Company becoming aware that
the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing, and within ten
(10) days prepare and furnish to all sellers a reasonable number of copies of an
amended or supplemental prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing;

 

(f)                The Company will have the right, in its sole discretion, to
select an underwriter or underwriters. In connection with any Public Offering,
the Company will enter into customary agreements (including an underwriting
agreement in customary form) and take such other actions as are reasonably
required in order to expedite or facilitate the disposition of such Registrable
Securities in any such Public Offering, including the engagement of a “qualified
independent underwriter” in connection with the qualification of the
underwriting arrangements with the FINRA;

 

(g)               if such Registrable Securities are not already listed or
quoted and if such listing is then permitted under the rules of an exchange on
which the Common Stock is then listed, use its best efforts to list such
Registrable Securities on any securities exchange on which the Common Stock is
then listed, and provide an independent transfer agent and registrar for such
Registrable Securities covered by such registration statement not later than the
effective date of such registration statement;

 



 

 

 

(h)               furnish to each seller of Registrable Securities covered by
such registration statement a signed counterpart, addressed to such seller (and
the underwriters, if any) of:

 

 (i) an opinion of counsel for the Company, dated the effective date of such
registration statement (or, if such registration involves an underwritten public
offering, dated the date of the closing under the underwriting agreement),
reasonably satisfactory in form and substance to the sellers of not less than
fifty percent (50%) of such Registrable Securities (and the managing
underwriter, if any); and

 

(ii) a “comfort” letter, dated the effective date of such registration statement
(and, if such registration involves an underwritten public offering, dated the
date of the closing under the underwriting agreement), signed by the independent
public accountants who have certified the Company’s financial statements
included in such registration statement, covering such matters with respect to
such registration statement as are customarily covered in accountants’ letters
delivered to the underwriters in underwritten offerings of securities as may
reasonably be requested by the sellers of not less than fifty percent (50%) of
such Registrable Securities (and the managing underwriter, if any);

 

(i)                 make available for inspection by any seller of such
Registrable Securities covered by such registration statement, by any
underwriter participating in any disposition to be effected pursuant to such
registration statement and by any attorney, accountant or other agent retained
by any such seller or any such underwriter (individually, an “Inspector” and
collectively, the “Inspectors”), all pertinent financial and other records,
pertinent corporate documents and properties of the Company as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility (collectively, the “Records”), and cause all of the Company’s
officers, directors and employees to supply all information reasonably requested
by any such seller, underwriter, attorney, accountant or agent in connection
with such registration statement; provided, however, that any Records that are
designated by the Company in writing as confidential shall be kept confidential
by the Inspectors unless (i) the disclosure of such Records is necessary to
avoid or correct a misstatement or omission in such registration statement or
(ii) the release of such Records is ordered pursuant to a subpoena or other
order from a court of competent jurisdiction or by any regulatory authority
having jurisdiction. Each Investor agrees that non-public information obtained
by it as a result of such Inspections shall be deemed confidential and
acknowledges its obligations under the Federal securities laws not to trade any
securities of the Company on the basis of material non-public information; and

 

(j)                 cause appropriate officers of the Company to (i) prepare and
make presentations at any “road shows” and before analysts and rating agencies,
as the case may be, (ii) take other actions to obtain ratings for any
Registrable Securities and (iii) otherwise use their reasonable best efforts to
cooperate as reasonably requested by the underwriters in the offering, marketing
or selling of the Registrable Securities.

 



 

 

 

(k)               The Company may require each seller of Registrable Securities
as to which any registration is being effected promptly to furnish to the
Company such information regarding the distribution of such Registrable
Securities as may be legally required. Such information shall be furnished in
writing and shall state that it is being furnished for use in the registration
statement.

 

(l)                 Each holder of Registrable Securities agrees by acquisition
of such Registrable Securities that, upon receipt of any notice from the Company
of the happening of any event of the kind described in clause (e) of this
Section 5, such holder will forthwith discontinue disposition of Registrable
Securities pursuant to the registration statement covering such Registrable
Securities until such holder’s receipt of the copies of the supplemented or
amended prospectus contemplated by clause (e) of this Section 5, and, if so
directed by the Company, such holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
holder’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of the Company’s notice. In the event the Company
shall give any such notice, the period mentioned in clause (b) of this Section 5
shall be extended by the number of days during the period from and including the
date of the giving of such notice pursuant to clause (e) of this Section 5 and
including the date when each seller of Registrable Securities covered by such
registration statement shall have received the copies of the supplemented or
amended prospectus contemplated by clause (e) of this Section 5.

 

6.             Indemnification.

 

(a)                Indemnification by the Company. The Company hereby agrees to
indemnify and hold harmless each holder of Registrable Securities which shall
have been registered under the Securities Act, and such holder’s officers,
directors and agents and each other Person, if any, who controls such holder
within the meaning of the Securities Act and each other Person (including
underwriters) who participates in the offering of such Registrable Securities
against any losses, claims, damages, liabilities, reasonable attorneys’ fees,
costs or expenses (collectively, the “Damages”), joint or several, to which such
holder or controlling Person or participating Person may become subject under
the Securities Act or otherwise, insofar as such Damages (or proceedings in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact made by the Company or its agents
contained in any registration statement under which such Registrable Securities
are registered under the Securities Act, in any preliminary prospectus or final
prospectus contained therein, or in any amendment or supplement thereof, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse such holder of Registrable
Securities or such controlling Person or participating Person in connection with
investigating or defending any such Damages or proceeding; provided, however,
that the Company will not be liable in any such case to the extent that any such
Damages arise out of or are based upon (i) an untrue statement or alleged untrue
statement or omission or alleged omission made in such registration statement,
such preliminary or final prospectus or such amendment or supplement in reliance
upon and in conformity with written information furnished to the Company by such
holder or such controlling or participating Person, as the case may be,
specifically for inclusion in any such document; or (ii) an untrue statement or
alleged untrue statement, omission or alleged omission in a prospectus if such
untrue statement or alleged untrue statement, omission or alleged omission is
corrected in an amendment or supplement to the prospectus which amendment or
supplement is delivered to such holder in a timely manner and such holder
thereafter fails to deliver such prospectus as so amended or supplemented prior
to or concurrently with the sale of such Registrable Securities to the Person
asserting such Damages and such Damages would have been avoided if such holder
had so delivered such prospectus as so amended or supplemented.

 



 

 

 

(b)               Indemnification by the Holders of Registrable Securities Which
Are Registered. It shall be a condition of the Company’s obligations herein to
effect any registration under the Securities Act that there shall have been
delivered to the Company an agreement or agreements duly executed by each holder
of Registrable Securities to be so registered, whereby such holder agrees to
indemnify and hold harmless the Company, its directors, officers and agents and
each other Person, if any, which controls the Company within the meaning of the
Securities Act against any Damages, joint or several, to which the Company, or
such other Person or such Person controlling the Company may become subject
under the Securities Act or otherwise, but only to the extent that such Damages
(or proceedings in respect thereof) arise out of or are based upon any untrue
statements or alleged untrue statement of any material fact contained, on the
effective date thereof, in any registration statement under which such
Registrable Securities are registered under the Securities Act, in any
preliminary prospectus or final prospectus contained therein or in any amendment
or supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, which, in each such
case, has been made in or omitted from such registration statement, such
preliminary or final prospectus or such amendment or supplement in reliance
upon, and in conformity with, written information furnished to the Company by
such holder of Registrable Securities specifically for inclusion in such
document. The Company shall be entitled to receive indemnities from
underwriters, selling brokers, dealer managers and similar securities industry
professionals participating in the distribution, to the same extent as provided
above, with respect to information furnished in writing by such Persons
specifically for inclusion in any prospectus or registration statement.

 

(c)                Conduct of Indemnification Proceedings. Any Person entitled
to indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of the commencement of any action or proceeding involving a
claim referred to in the preceding Sections 6(a) and 6(b); and (ii) unless the
indemnified party has been advised by its counsel that a conflict of interest
exists between such indemnified and indemnifying parties with respect to such
claim, permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party. Whether or not such
defense is assumed by the indemnifying party, the indemnifying party will not be
subject to any liability for any settlement made without its consent (but such
consent will not be unreasonably withheld). No indemnifying party will consent
to the entry of any judgment or enter into any settlement which does not include
as an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such claim or
litigation; provided, however, that no indemnifying party will consent to the
entry of any judgment or enter into any settlement (other than for the payment
of money only) without the consent of the indemnified party (which consent will
not be unreasonably withheld). An indemnifying party who is not entitled to, or
elects not to, assume the defense of the claim, will not be obligated to pay the
fees and expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other such indemnified parties with respect to such
claim, in which event the indemnifying party shall be obligated to pay the fees
and expenses of such additional counsel or counsels.

 



 

 

 

(d)               Contribution. If for any reason the indemnification provided
for in the preceding Sections 6(a) or 6(b) is unavailable to an indemnified
party in respect of any Damages referred to therein, the indemnifying party
shall contribute to the amount paid or payable by the indemnified party as a
result of such Damages in such proportion as is appropriate to reflect not only
the relative benefits received by the indemnified party and the indemnifying
party, but also the relative fault of the indemnified party and the indemnifying
party, as well as any other relevant equitable considerations. The relative
fault of such indemnifying party and indemnified parties shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact, has been made by, or relates to information
supplied by, such indemnifying party or indemnified parties, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such action; provided, however, that in no event shall the liability of
any selling holder of Registrable Securities hereunder be greater in amount than
the difference between the dollar amount of the proceeds received by such holder
upon the sale of the Registrable Securities giving rise to such contribution
obligation and all amounts previously contributed by such holder with respect to
such Damages. No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of fraudulent misrepresentation.

 

7.             Hold-Back Agreements.

 

(a)                Restrictions on Public Sale by Company and Holders of Common
Stock. The Company and each holder of Common Stock whose Common Stock is
eligible for inclusion in a Registration Statement filed pursuant to Sections 3
or 4, if requested by the managing underwriter or underwriters in an
Underwritten Offering of any Registrable Securities, agrees not to, directly or
indirectly (except with respect to the Company in connection with a Special
Registration Statement), (i) offer for sale, sell, pledge or otherwise dispose
of (or enter into any transaction or device that is designed to, or could be
expected to, result in the disposition by any person at any time in the future
of) any Common Stock (including, without limitation, Common Stock that may be
deemed to be beneficially owned by the undersigned in accordance with the rules
and regulations of the Commission and Common Stock that may be issued upon
exercise of any option or warrant) or securities convertible into or
exchangeable for Common Stock , or (ii) enter into any swap or other derivatives
transaction that transfers to another, in whole or in part, any of the economic
benefits or risks of ownership of such Common Stock , whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or other securities, in cash or otherwise, during the ten (10)
day period prior to, and for a period of 180 days after, the effective date of
the Registration Statement, to the extent timely notified in writing by the
managing underwriter, or, with respect to each such holder of Common Stock, the
Company. Additionally, the Company agrees to use reasonable efforts to cause
each holder of Common Stock purchased from the Company at any time after the
date of the Agreement (other than in a registered public offering) to agree to
the provisions of this Section 7(a).

 



 

 

 

(b)               Certain Holders of Registrable Securities Excepted. The
provisions of Section 7(a) shall not apply to any holder of Registrable
Securities if such holder is prevented by applicable statute or regulation from
entering into any such agreement; provided, however, that any such holder shall
undertake, in its request to participate in any such Underwritten Offering, not
to effect any public sale or distribution of Registrable Securities (except as
part of such Underwritten Registration) during such period unless it has
provided forty-five (45) days prior written notice of such sale or distribution
to the managing underwriter or underwriter.

 

8.                                          Underwritten Registration. If any of
the Registrable Securities covered by any Incidental Registration or a Demand
Registration are to be sold in an Underwritten Offering, the investment banker
or investment bankers and manager or managers that will administer the offering
will be selected by the Company. Notwithstanding anything herein to the
contrary, no Person may participate in any Underwritten Registration hereunder
unless such Person (a) agrees to sell such Person’s securities on the basis
provided in any underwritten arrangements approved by the Persons entitled
hereunder to approve such arrangement and (b) accurately completes and executes
all questionnaires, powers of attorney, indemnities, custody agreements,
underwriting agreements and other documents required under the terms of such
underwriting arrangements.

 

 

* * * * *

 

 

 

 

 

IN WITNESS WHEREOF, each Stockholder and the Company has caused its signature
page to this Registration Rights Agreement to be duly executed as of the date
first written above.

 

 



  COMPANY:       UNIVERSAL BUSINESS PAYMENT SOLUTIONS ACQUISITION CORPORATION  
   
By:                                                                            
Name:  Bipin C. Shah   Title:    Chairman and Chief Executive Officer

 

 

 

 

 

STOCKHOLDER:

 

 

By:                                                                           
Name: 

Address:

Facsimile:

 


 





 

